Exhibit 10.4

 

 

 

SECURITY AGREEMENT

among

TSI HOLDINGS II, LLC,

TOWN SPORTS INTERNATIONAL, LLC,

CERTAIN OTHER SUBSIDIARIES OF TSI HOLDINGS II, LLC

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

 

 

Dated as of November 15, 2013

 

 

 

 

 



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of November 15, 2013, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank AG New York Branch, as collateral agent
(together with any successor collateral agent, the “Collateral Agent”), for the
benefit of the Secured Creditors (as defined below). Certain capitalized terms
as used herein are defined in Article IX hereof. Except as otherwise defined
herein, all other capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, TSI Holdings II, LLC (“Holdings”), Town Sports International, LLC
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and Deutsche Bank AG New York Branch, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”), have entered into a
Credit Agreement, dated as of November 15, 2013 (as amended, modified, restated,
extended, restructured and/or supplemented from time to time, together with any
agreement refinancing in full the Indebtedness under such agreement or successor
agreements to the extent such agreement provides that it is to be the “Credit
Agreement” hereunder, the “Credit Agreement”), providing for the making of Loans
to, and the issuance of, and participation in, Letters of Credit for the account
of, the Borrower, all as contemplated therein (the Lenders, each Issuing Lender,
the Administrative Agent and the Collateral Agent are herein called the “Lender
Creditors”);

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements
and/or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);

WHEREAS, pursuant to the Credit Agreement Party Guaranty, each Credit Agreement
Party has guaranteed to the Guaranteed Creditors the payment when due of all
Guaranteed Obligations as described (and defined) therein;

WHEREAS, pursuant to the Subsidiaries Guaranty, each Assignor (other than
Holdings and the Borrower) has jointly and severally guaranteed the payment and
performance when due of all Guaranteed Obligations as described (and defined)
therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower, and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and



--------------------------------------------------------------------------------

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding recital
and to induce the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, in each case for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

 

  (i) each and every Account;

 

  (ii) all cash;

 

  (iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

 

  (iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

 

  (v) all Commercial Tort Claims (including all Commercial Tort Claims described
in Annex D hereto);

 

  (vi) all Domain Names, Trade Secrets, and other proprietary information,
including financial data, personal information, customer lists, supplier lists,
business plans, and data collections;

 

  (vii) all Contracts, together with all Contract Rights arising thereunder;

 

Page 2



--------------------------------------------------------------------------------

  (viii) all Copyrights;

 

  (ix) all Equipment;

 

  (x) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

  (xi) all Documents;

 

  (xii) all General Intangibles;

 

  (xiii) all Goods;

 

  (xiv) all Instruments;

 

  (xv) all Inventory;

 

  (xvi) all Investment Property and Securities Accounts;

 

  (xvii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

 

  (xviii) all Marks, together with the registrations and right to all renewals
thereof, the goodwill of the business of such Assignor symbolized by the Marks
and all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same;

 

  (xix) all Patents, together with all causes of action arising prior to or
after the date hereof for infringement of any of the Patents or unfair
competition regarding the same;

 

  (xx) all Permits;

 

  (xxi) all Software and all recorded data of any kind or nature, and any media
on which the foregoing is recorded;

 

  (xxii) all Supporting Obligations;

 

  (xxiii) all claims of such Assignor against the Captive Insurance Company;

 

  (xxiv) all other personal property and fixtures of such Assignor; and

 

  (xxv) all Proceeds and products of any and all of the foregoing (all of the
above, including this clause (xxv), the “Collateral”);

 

Page 3



--------------------------------------------------------------------------------

provided that no Assignor shall be required to grant a security interest
hereunder in (and the term “Collateral” shall not include) any Excluded
Collateral (so long as same remains “Excluded Collateral” in accordance with the
definition thereof).

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

(c) Notwithstanding anything to the contrary contained in this Agreement,
(A) the Assignors shall not be required to take any actions to perfect the
Collateral Agent’s security interest hereunder in motor vehicles,
Letter-of-Credit Rights, cash, Deposit Accounts and Securities Accounts, in each
case except to the extent that a security interest in such types of Collateral
can be perfected by (i) the filings of a UCC-1 (or similar) financing statement
under the applicable UCC, and (ii) in the case of Letter-of-Credit Rights, by
taking the respective actions described in Section 3.7 hereof (and the
representations, warranties and covenants contained in this Agreement with
respect to a perfected security interest in such Collateral shall be qualified
to the extent provided in this Section 1.1(c)), (B) the Assignors shall not be
required to enter into any foreign law pledges, mortgages or security agreements
and (C) the Assignors shall not be required to take any actions to perfect the
Collateral Agent’s security interest hereunder in any asset for which the cost
of perfecting a security interest in such asset is excessive in relation to the
value of the security to be offered thereby (as reasonably determined by the
Collateral Agent) so long as, in the case of this clause (C), the applicable
Assignor delivers a written request to the Collateral Agent specifically
identifying (x) the applicable assets, the value thereof and the cost of
perfecting a security interest therein and (y) the perfection steps not to be
taken with respect to such assets and such written request is acknowledged and
agreed to by the Collateral Agent in writing.

(d) Notwithstanding anything to the contrary contained in this Agreement, no
security interest is assigned, transferred, pledged or granted in any
“intent-to-use” application for registration of a Mark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing with
respect thereto of a verified “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act, to the extent that, and during the period in which, the assignment,
transfer, pledge or grant of a security interest in such intent-to-use
application would impair the validity or enforceability of any registration that
issues from that intent-to-use application under applicable federal law.

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.

 

Page 4



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filings. Except as expressly permitted by the Credit Agreement,
(i) all filings, registrations, recordings and other actions necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Collateral Agent hereby in respect of the Collateral have
been accomplished (or will be accomplished within the time periods set forth in
the first sentence of Section 8.11(a) of the Credit Agreement) and (ii) the
security interest granted to the Collateral Agent pursuant to this Agreement in
and to the Collateral creates (or upon such filings will create) a valid and,
together with all such filings, registrations, recordings and other actions, a
perfected security interest therein prior to the rights of all other Persons
therein and subject to no other Liens (other than Permitted Liens) and is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case to the extent that the Collateral consists of the type
of property in which a security interest may be perfected and is required to be
perfected hereunder (x) by possession or control (within the meaning of the UCC
as in effect on the date hereof in the State of New York), (y) by filing a
financing statement under the UCC as enacted in any relevant jurisdiction or
(z) by a filing of a Grant of Security Interest in the respective form attached
hereto in the United States Patent and Trademark Office or in the United States
Copyright Office.

2.2 No Liens. Except as expressly permitted by the Credit Agreement, such
Assignor is, and as to all Collateral acquired by it from time to time after the
date hereof such Assignor will be, the owner or holder of all Collateral free
from any Lien (other than Permitted Liens), and such Assignor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Collateral Agent.

2.3 Other Financing Statements. Except as expressly permitted by the Credit
Agreement, as of the date hereof, there is no financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Collateral
(other than financing statements filed in respect of Permitted Liens), and so
long as the Termination Date has not occurred, such Assignor will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by
such Assignor or in connection with Permitted Liens.

2.4 Chief Executive Office. The chief executive office of such Assignor is, on
the date of this Agreement, located at the address indicated on Annex A hereto
for such Assignor. During the period of the four calendar months preceding the
date of this Agreement, the chief executive office of such Assignor has not been
located at any address other than that indicated on Annex A in accordance with
the immediately preceding sentence, in each case unless each such other address
is also indicated on Annex A hereto for such Assignor.

 

Page 5



--------------------------------------------------------------------------------

2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Organizational
Identification Numbers; Changes Thereto; etc. As of the date hereof, the exact
legal name of each Assignor, the type of organization of such Assignor, whether
or not such Assignor is a Registered Organization, the jurisdiction of
organization of such Assignor, the organizational identification number (if any)
of such Assignor, and whether or not such Assignor is a Transmitting Utility, is
listed on Annex B hereto for such Assignor. Except as expressly permitted by the
Credit Agreement, such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, or its organizational identification number (if any) from that
listed on Annex B hereto, except that any such changes shall be permitted (so
long as not in violation of the applicable requirements of the Credit Documents
and so long as same do not involve (x) a Registered Organization ceasing to
constitute same or (y) such Assignor changing its jurisdiction of organization
from the United States or a State thereof to a jurisdiction of organization
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not more than 10 days’ written notice (or such longer period as
shall be acceptable to the Collateral Agent) after each change to the
information listed on Annex B (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex B which shall correct the applicable information contained therein for
such Assignor, and (ii) in connection with such respective change or changes, it
shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that such Assignor does not have an
organizational identification number on the date hereof and later obtains one,
such Assignor shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

2.6 Trade Names; Etc. Except as expressly permitted by the Credit Agreement,
such Assignor does not have nor does it operate in any jurisdiction under, nor
in the preceding five years has it had or operated in any jurisdiction under,
any trade names, fictitious names or other names except its legal name as
specified in Annex B and such other trade or fictitious names as are listed on
Annex C hereto for such Assignor. Such Assignor may assume or operate in any
jurisdiction under any new trade, fictitious or other name if (i) it shall have
given to the Collateral Agent not more than 10 days’ written notice (or such
longer period as shall be acceptable to the Collateral Agent) after any such
assumption or operation, clearly describing such new name and the jurisdictions
in which such new name will be used and providing such other information in
connection therewith as the Collateral Agent may reasonably request and
(ii) with respect to such new name, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect.

 

Page 6



--------------------------------------------------------------------------------

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

3.1 Maintenance of Records. Upon the occurrence and during the continuance of an
Event of Default and at the request of the Collateral Agent, such Assignor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner satisfactory to the Collateral
Agent, the Accounts and the Contracts, as well as books, records and documents
(if any) of such Assignor evidencing or pertaining to such Accounts and
Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

3.2 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any Assignor, such Assignor agrees (x) to cause all payments on account
of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.2 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.

3.3 Collection. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Assignor may
allow as adjustments to amounts owing under its Accounts and Contracts (i) an
extension or renewal of the time or times of payment, or settlement for less
than the total unpaid balance, which such Assignor finds appropriate, and (ii) a
refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Assignor finds
appropriate. The reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) of collection, whether incurred by an Assignor or
the Collateral Agent, shall be borne by the relevant Assignor.

 

Page 7



--------------------------------------------------------------------------------

3.4 Instruments. If any Assignor owns or acquires any Instrument in excess of
$1,000,000 constituting Collateral (other than (x) checks and other payment
instruments received and collected in the ordinary course of business and
(y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 10 Business Days (or such longer period as shall be
acceptable to the Collateral Agent in its sole discretion) notify the Collateral
Agent thereof, and upon request by the Collateral Agent will promptly deliver
such Instrument to the Collateral Agent appropriately endorsed to the order of
the Collateral Agent as further security hereunder.

3.5 Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.6 Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.7 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $1,000,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.

 

Page 8



--------------------------------------------------------------------------------

3.8 Commercial Tort Claims. All Commercial Tort Claims of, and known to, each
Assignor in existence on the date of this Agreement are described in Annex D
hereto (but only to the extent that the amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of an individual Commercial Tort Claim is $1,000,000 or more). If any Assignor
shall at any time after the date of this Agreement acquire a Commercial Tort
Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof in a writing
signed by such Assignor and describing the details thereof and shall grant to
the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

3.9 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper in each case in respect of goods with a
value greater than $1,000,000 held or owned by such Assignor. Furthermore, if
requested by the Collateral Agent, each Assignor shall promptly take all actions
which are reasonably practicable so that the Collateral Agent has “control” of
all Electronic Chattel Paper in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days (or such longer period as shall be acceptable to the Collateral Agent in
its sole discretion)) following any request by the Collateral Agent, deliver an
original of all of its Tangible Chattel Paper in each case in respect of goods
with a value greater than $1,000,000 to the Collateral Agent.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Except as otherwise expressly
permitted by the Credit Agreement, each Assignor represents and warrants that it
is the true and lawful owner of or otherwise has the right to use the registered
Marks and Domain Names listed in Annex E hereto for such Assignor and that said
listed Marks and Domain Names include all (a) United States trademarks and
service marks registered in the United States Patent and Trademark Office,
(b) applications to register United States trademarks and service marks in the
United States Patent and Trademark Office, and (c) Internet domain names, in
each case of (a)-(c), that such Assignor owns in connection with its business as
of the date hereof. Except as otherwise expressly permitted by the Credit
Agreement, each Assignor represents and warrants that it owns, is licensed to
use or otherwise has the right to use, all Marks and Domain Names that are
necessary for the conduct of its business as currently conducted. Except as
otherwise expressly permitted by the Credit Agreement, each Assignor further
warrants that it has no knowledge of any written or other material third party
claim received by it that any aspect of such Assignor’s present business
operations infringe or will infringe any trademark, service mark or trade name
of any other Person which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Except as otherwise
expressly permitted by the Credit Agreement, each Assignor represents and
warrants that the registrations

 

Page 9



--------------------------------------------------------------------------------

listed in Annex E are subsisting and have not been canceled and, to such
Assignor’s knowledge, are valid, and such Assignor is not aware, except as would
not have a Material Adverse Effect, of any third-party claim that any of said
registrations is invalid or unenforceable. Each Assignor hereby grants to the
Collateral Agent an absolute power of attorney to sign, solely upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or similar
registrar in order to effect, in accordance with Section 7.1 hereof, an absolute
assignment of all right, title and interest in each Mark and/or Domain Name, and
record the same.

4.2 Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment and as otherwise expressly permitted by the Credit
Agreement, each Assignor agrees to prosecute diligently in accordance with
reasonable business practices any Person infringing any Mark or Domain Name in
any manner that could reasonably be expected to have a Material Adverse Effect.

4.3 Preservation of Marks and Domain Names. Except as otherwise permitted by the
Credit Agreement, each Assignor agrees to use its United States federally
registered Marks that are material to such Assignor’s business in interstate
commerce during the time in which this Agreement is in effect and to take all
such other actions as are reasonably necessary to preserve such Marks as
trademarks or service marks under the laws of the United States (in each case,
other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).

4.4 Maintenance of Registration. Except as otherwise permitted by the Credit
Agreement, each Assignor shall, at its own expense, diligently process all
documents reasonably required to maintain all Mark and/or Domain Name
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursements in connection therewith and shall not abandon such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld (in each
case, other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).

4.5 Future Registered Marks. If any Mark registration is issued hereafter to any
Assignor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, at the end of the calendar quarter in
which such certificate or similar indicia of ownership was received, or on such
later date as the Collateral Agent shall agree in its sole discretion, such
Assignor shall deliver to the Collateral Agent a copy of such registration
certificate or similar indicia of ownership, and a grant of a security interest
in such Mark, to the Collateral Agent and at the expense of such Assignor,
confirming the grant of a security interest in such Mark to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex H
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

 

Page 10



--------------------------------------------------------------------------------

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Except as otherwise expressly
permitted by the Credit Agreement, each Assignor represents and warrants that it
is the true and lawful owner of (i) all rights in (x) the Patents listed in
Annex F hereto for such Assignor and that said Patents include all the United
States patents and applications for United States patents that such Assignor
owns as of the date hereof and (y) the Copyrights listed in Annex G hereto for
such Assignor and that said Copyrights constitute all the United States
copyrights registered with the United States Copyright Office and applications
to register United States copyrights that such Assignor owns as of the date
hereof and (ii) all rights in, or otherwise has the right to use, all Trade
Secrets and other proprietary information necessary to operate the business of
such Assignor as currently operated. Except as otherwise expressly permitted by
the Credit Agreement, each Assignor further warrants that it has no knowledge of
any written or other material third party claim received by it that any aspect
of such Assignor’s present business operations infringes or will infringe any
patent and/or copyright of any other Person, or that such Assignor has
misappropriated any trade secret or other proprietary information, in each case
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Each Assignor hereby grants to the Collateral
Agent an absolute power of attorney to sign, solely upon the occurrence and
during the continuance of any Event of Default, any document which may be
required by the United States Patent and Trademark Office or the United States
Copyright Office in order to effect, in accordance with Section 7.1 hereof, an
absolute assignment of all right, title and interest in each Patent or
Copyright, and to record the same.

5.2 Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment and as otherwise expressly permitted by the Credit
Agreement, each Assignor agrees to diligently prosecute any Person infringing
any Patent or Copyright or any Person misappropriating any Trade Secret, for
which such Assignor has a right of action for misappropriation, in each case to
the extent that such infringement or misappropriation, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.3 Maintenance of Patents or Copyrights. Except as otherwise permitted by the
Credit Agreement, at its own expense, each Assignor shall make timely payment of
all post-issuance fees required to maintain in force its rights under each
issued Patent or registered Copyright (other than as such Assignor determines
that the preservation or continued effectiveness thereof is no longer desirable
in the conduct of the business).

5.4 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex H hereto and (ii) United States Copyrights listed
on Annex I hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies (in
each case, other than as such Assignor determines that the preservation or
continued effectiveness thereof is no longer desirable in the conduct of the
business) or as otherwise expressly permitted by the Credit Agreement.

 

Page 11



--------------------------------------------------------------------------------

5.5 Other Patents and Copyrights. At the end of each calendar quarter following
the acquisition or issuance of a United States Patent, registration of a
Copyright, or acquisition of a registered Copyright, or of filing of an
application for a United States Patent or Copyright, or on such later date as
the Collateral Agent shall agree in its sole discretion, the relevant Assignor
shall deliver to the Collateral Agent a copy of said Copyright or Patent, or
certificate or registration of, or application therefor, as the case may be,
with a grant of a security interest as to such Patent or Copyright, as the case
may be, to the Collateral Agent and at the expense of such Assignor, confirming
the grant of a security interest, the form of such grant of a security interest
to be substantially in the form of Annex I or J hereto, as appropriate, or in
such other form as may be reasonably satisfactory to the Collateral Agent.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Credit Documents, each Assignor will do nothing to impair the rights of the
Collateral Agent in the Collateral. Except as otherwise expressly permitted by
the Credit Agreement, each Assignor will at all times keep its Inventory and
Equipment insured in favor of the Collateral Agent, at such Assignor’s own
expense to the extent and in the manner required by the Credit Documents. Except
to the extent otherwise permitted to be retained by such Assignor or applied by
such Assignor pursuant to the terms of the Credit Documents, during the
existence of an Event of Default the Collateral Agent shall, at the time any
proceeds of such insurance are distributed to the Secured Creditors, apply such
proceeds in accordance with Section 7.4 hereof. Each Assignor assumes all
liability and responsibility in connection with the Collateral acquired by it
and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

6.2 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 Business Days, or on such later date as the Collateral Agent
shall agree in its sole discretion, after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including with reasonable specificity and in summary form, the identity of the
Collateral or such components thereof as may have been reasonably requested by
the Collateral Agent, the value and location of such Collateral, etc.) as may be
reasonably requested by the Collateral Agent. Without limiting the forgoing,
each Assignor agrees that it shall promptly (and in any event within 10 Business
Days after its receipt of the respective request) furnish to the Collateral
Agent such updated Annexes hereto as may from time to time be reasonably
requested by the Collateral Agent.

6.3 Further Actions. Subject to the terms of Section 1.1(c) hereof and to the
last sentence of Section 9.12(a) of the Credit Agreement, each Assignor will, at
its own expense and upon the reasonable request of the Collateral Agent, take
such further steps relating to the Collateral, which the Collateral Agent deems
reasonably appropriate or advisable to perfect, preserve or protect its security
interest in the Collateral.

 

Page 12



--------------------------------------------------------------------------------

6.4 Financing Statements. Each Assignor agrees to authorize and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) withdraw all monies, securities and instruments in the Cash Collateral
Account and/or in any other Deposit Account or Securities Account maintained
with the Collateral Agent or any other Secured Creditor (or any affiliate
thereof) for application to the Obligations in accordance with Section 7.4
hereof;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

Page 13



--------------------------------------------------------------------------------

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4;

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

(ix) declare the entire right, title and interest of any Assignor in and to any
Patents, Copyrights, Domain Names, and Marks included in the Collateral, in
which event such rights, title and interest shall immediately vest in the
Collateral Agent for the benefit of the Secured Creditors, and the Collateral
Agent shall be entitled to exercise the power of attorney referred to in
Sections 4.1 and 5.1 to execute, cause to be acknowledged and notarized and
record said absolute assignment with the applicable agency or registrar;

(x) use or practice any Patents, Copyrights, Trade Secrets or other proprietary
information, Marks, and Domain Names included in the Collateral and the goodwill
of any Assignor’s business symbolized by such Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and

(xi) direct any Assignor to refrain, in which event such Assignor shall refrain,
from using or practicing any Patents, Copyrights, Trade Secrets or other
proprietary information, Marks, and Domain Names included in the Collateral in
any manner whatsoever, directly or indirectly, and such Assignor shall execute
such further documents that the Collateral Agent may reasonably request to
further confirm this and to transfer ownership and any registrations and pending
applications to the Collateral Agent for the benefit of the Secured Creditors;

 

Page 14



--------------------------------------------------------------------------------

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement, the other Security Documents and the Credit
Agreement.

7.2 Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Assignor which the Collateral Agent
shall determine to be commercially reasonable. Any disposition which shall be a
private sale or other private proceedings permitted by such requirements shall
be made upon not less than 10 days’ prior written notice to the relevant
Assignor specifying the time at which such disposition is to be made and the
intended sale price or other consideration therefor, and shall be subject, for
the 10 days after the giving of such notice, to the right of the relevant
Assignor or any nominee of such Assignor to acquire the Collateral involved at a
price or for such other consideration at least equal to the intended sale price
or other consideration so specified. Any such sale, lease or other disposition
may be effected by means of a public disposition or private disposition,
effected in accordance with the applicable requirements (in each case if and to
the extent applicable) of Sections 9-610 through 9-613 of the UCC and/or such
other mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for sale in accordance
with this Section 7.2 without accountability to the relevant Assignor. If, under
applicable law, the Collateral Agent shall be permitted to make a disposition of
the Collateral within a period of time which does not permit the giving of
notice to the relevant Assignor as hereinabove specified, the Collateral Agent
need give such Assignor only such notice of disposition as shall be reasonably
practicable in view of such applicable law. Each Assignor agrees to do or cause
to be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid

 

Page 15



--------------------------------------------------------------------------------

and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) except as otherwise expressly provided in this Agreement, all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
upon any sale or other disposition of the Collateral (and, to the extent the
Pledge Agreement or any other Security Document requires proceeds of collateral
under such other Security Document to be applied in accordance with the
provisions of this Agreement, all monies collected by the Pledgee or collateral
agent under such other Security Document upon any sale or other disposition of
the collateral under any such Security Document), together with all other moneys
received by the Collateral Agent hereunder and under each other Security
Document, shall be applied as follows:

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii), (iv) and (v) of the definition of “Obligations”;

 

Page 16



--------------------------------------------------------------------------------

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of such amount remaining to be
distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, all contingent reimbursement obligations equal
to the Stated Amount of all outstanding Letters of Credit and all Fees, and
(ii) in the case of the Other Obligations, all amounts due under each Interest
Rate Protection Agreement and each Other Hedging Agreement with an Other
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.

 

Page 17



--------------------------------------------------------------------------------

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Revolving Loans and Swingline Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Obligations owing to the Lender Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 7.4(a) hereof.

(e) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Secured Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be. Unless it has received written notice from a Lender Creditor or an Other
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from an Other Creditor
to the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.

(g) This Agreement is made with full recourse to each Assignor and pursuant to
and upon all the warranties, representations, covenants and agreements on the
part of such Assignor contained herein, in the Secured Debt Agreements and
otherwise in writing in connection herewith or therewith. It is understood that
each Assignor shall remain jointly and severally liable to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Obligations.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient

 

Page 18



--------------------------------------------------------------------------------

by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

INDEMNITY

8.1 Indemnity. (a) Without limiting the provisions of the other Secured Debt
Agreements, each Assignor jointly and severally agrees to indemnify, reimburse
and hold the Collateral Agent, each other Secured Creditor (in its capacity as
such) and their respective successors, assigns, employees, affiliates, advisors
and agents (as to any Indemnitee, its “Related Parties”) (hereinafter in this
Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses (limited, in the case of any Event of Default, to one counsel to the
Collateral Agent, one additional counsel for all Issuing Lenders and Lenders,
taken as a whole, one local counsel for the Collateral Agent and the Lenders,
taken as a whole, in each relevant jurisdiction, and, solely in the case of an
actual or perceived conflict of interests, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated,
taken as a whole)) (for the purposes of this Section 8.1 the foregoing are
collectively called “expenses”) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees in any way relating to or
arising out of this Agreement or the enforcement of any of the terms hereof, or
the preservation of any rights hereunder, or in any way relating to or arising
out of the manufacture, ownership, ordering, purchase, delivery, control,
acceptance, lease, financing, possession, operation, condition, sale, return or
other disposition, or use of the Collateral (including, without limitation,
latent or other defects, whether or not discoverable), the violation of the laws
of any country, state or other governmental body or unit, any tort (including,
without limitation, claims arising or imposed

 

Page 19



--------------------------------------------------------------------------------

under the doctrine of strict liability, or for or on account of injury to or the
death of any Person (including any Indemnitee), or property damage), or contract
claim; provided that no Indemnitee shall be indemnified pursuant to this
Section 8.1(a) for losses, damages or liabilities to the extent caused by the
gross negligence or willful misconduct of such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). Each Assignor agrees that upon written notice by any
Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Assignor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
use its best efforts to promptly notify the relevant Assignor of any such
assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and documented fees, costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation or protection of
the Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in all applicable public
offices, payment or discharge of any taxes or Liens upon or in respect of the
Collateral, premiums for insurance with respect to the Collateral and all
reasonable and documented other fees, costs and expenses in connection with
protecting, maintaining or preserving the Collateral and the Collateral Agent’s
interest therein, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement.

(d) If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Interest Rate Protection Agreements and
Other Hedging Agreements entered into with the Other Creditors and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

 

Page 20



--------------------------------------------------------------------------------

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, (iv) for energy provided or to be provided, (v) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (vi) as winnings in a lottery or other game of chance operated
or sponsored by a State, governmental unit of a State, or person licensed or
authorized to operate the game by a State or governmental unit of a State.
Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York. Without limiting the
foregoing, the term “Chattel Paper” shall in any event include all Tangible
Chattel Paper and all Electronic Chattel Paper.

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

Page 21



--------------------------------------------------------------------------------

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

“Copyrights” shall mean any United States or foreign copyright owned by any
Assignor, including any registrations of any copyrights, in the United States
Copyright Office or any foreign equivalent office, as well as any application
for a copyright registration made with the United States Copyright Office or any
foreign equivalent office by any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Credit Documents” shall have the meaning provided in the Credit Agreement, as
such documents may be amended, modified, restated and/or supplemented from time
to time in connection with the Credit Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.

“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York now or hereafter owned by any
Assignor, and in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, fixtures and vehicles now or hereafter owned
by any Assignor and any and all additions, substitutions and replacements of any
of the foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

 

Page 22



--------------------------------------------------------------------------------

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Collateral” shall mean (i) any Contract that validly prohibits,
restricts or requires the consent not obtained of a third party (other than
Holdings or a Subsidiary thereof) for the creation by such Assignor of a
security interest in such Contract (or in any rights or property obtained by
such Assignor under such Contracts) except to the extent that any such
prohibition or restriction would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 and 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code),
(ii) any property subject to a Lien permitted by Section 10.01(vi), (vii), (ix),
(xii), (xiv) or (xv) of the Credit Agreement, to the extent that the contractual
arrangements governing such Lien expressly prohibit the granting of a security
interest hereunder in such property, (iii) any property to the extent that such
grant of a security interest is prohibited by a governmental authority, or
requires a consent not obtained of any governmental authority, (iv) the Equity
Interests in Persons that are not Wholly-Owned Subsidiaries of Holdings but only
to the extent that the pledge of such Equity Interests is not permitted
hereunder by the terms of any agreement or organizational document of such
Person and only so long as such contractual prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other requirement of law, (v) any Equity Interests in
(x) the Captive Insurance Subsidiary (to the extent that a pledge of a security
interest in the Equity Interests of the Captive Insurance Company is prohibited
by applicable law or regulation) and (y) Persons that are Foreign Subsidiaries
in excess of 65% of the total outstanding voting securities of such Foreign
Subsidiary and (vi) any asset for which the cost of obtaining a security
interest in such asset is excessive in relation to the value of the security to
be offered thereby (as reasonably determined by the Collateral Agent) so long
as, in the case of this clause (vi), the applicable Assignor delivers a written
request to the Collateral Agent specifically identifying (x) the applicable
assets, the value thereof and the cost of obtaining a security interest therein
and (y) the steps not to be taken with respect to obtaining a security interest
in such assets, and such written request is acknowledged and agreed to by the
Collateral Agent in writing.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.

“Holdings” shall have the meaning provided in the recitals hereto.

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

 

Page 23



--------------------------------------------------------------------------------

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.

“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Marks” shall mean any trademarks, service marks and trade names owned by any
Assignor, including any registration or application for registration of any
trademarks and service marks owned by any Assignor, which are registered or
filed in the United States Patent and Trademark Office or the equivalent thereof
in any state of the United States or any equivalent foreign office or agency, as
well as any unregistered trademarks and service marks owned by any Assignor and
any trade dress owned by any Assignor.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, cost and
indemnities (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under its Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in the Credit Agreement and in such other Credit
Documents (all such obligations, liabilities and indebtedness under this clause
(i), except to the extent consisting of obligations or indebtedness with respect
to Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

 

Page 24



--------------------------------------------------------------------------------

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by each
Assignor to the Other Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection Agreement or
Other Hedging Agreement, whether such Interest Rate Protection Agreement or
Other Hedging Agreement is now in existence or hereinafter arising (including,
without limitation, in the case of an Assignor that is a Guarantor, all
obligations, liabilities and indebtedness of such Assignor under its Guaranty in
respect of the Interest Rate Protection Agreements and Other Hedging
Agreements), and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Other Obligations”);

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement but
shall exclude any Excluded Swap Obligations.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Patents” shall mean any United States or foreign patent owned by any Assignor,
and any divisions, continuations (including, but not limited to,
continuations-in-parts) and improvements thereof.

 

Page 25



--------------------------------------------------------------------------------

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect in the State of New York on the date hereof and, in any event, shall also
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Assignor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Assignor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority) and
(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Registered Organization” shall have the meaning provided in the UCC as in
effect in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

“Required Secured Creditors” shall mean at any time when any Credit Document
Obligations are outstanding (other than contingent indemnity obligations that
are not then due and payable) or any Commitments or Letters of Credit under the
Credit Agreement exist, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders).

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include (i) this Agreement and the
other Credit Documents and (ii) the Interest Rate Protection Agreements and
Other Hedging Agreements entered into with an Other Creditor.

“Securities Accounts” shall mean all “securities accounts” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

 

Page 26



--------------------------------------------------------------------------------

“Software” shall mean “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
or hereafter owned by any Assignor, or in which any Assignor has any rights,
and, in any event, shall include, but shall not be limited to, all of such
Assignor’s rights in any Letter-of-Credit Right or secondary obligation that
supports the payment or performance of, and all security for, any Account,
Chattel Paper, Document, General Intangible, Instrument or Investment Property.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Trade Secrets” shall mean any trade secrets or other proprietary and
confidential information including financial data, personal information,
customer lists, supplier lists, business plans, and data collections, to the
extent each of the foregoing constitute trade secrets, to which any Assignor has
any right, title or interest therein.

“Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mails, delivered to the overnight courier, or
sent by telecopier, except that notices and communications to the Collateral
Agent or any Assignor shall not be effective until received by the Collateral
Agent or such Assignor, as the case may be. All notices and other communications
shall be in writing and addressed as follows:

(a) if to any Assignor, at:

c/o Town Sports International, LLC

5 Penn Plaza

4th Floor

New York, New York 10001

Attention: Dan Gallagher

Telephone No.: (212) 246-6700

Telecopier No.:

 

Page 27



--------------------------------------------------------------------------------

(b) if to the Collateral Agent, at:

60 Wall Street

New York, NY 10005

Attn: MaryKay Coyle

Tel:

Fax:

e-mail:

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Borrower and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in the Credit Agreement, none of the
terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors); provided, however, (i) that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) also shall
require the written consent of the Requisite Creditors of such affected Class,
(ii) supplements to the Annexes hereto and to the other Security Documents may
be made without the consent of any Secured Creditor, other than the Collateral
Agent, as provided herein or therein, and (iii) Assignors may be released from
their obligations hereunder and under the other Security Documents and new
Assignors may be added hereto and to the other Security Documents without the
consent of any Secured Creditors other than the Collateral Agent, as provided
herein or therein. For the purpose of this Agreement and each other Security
Document, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (x) the Lender Creditors as holders of the Credit Document Obligations
or (y) the Other Creditors as the holders of the Other Obligations. For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Lenders (or, to the extent provided in Section 13.12 of the Credit Agreement,
each of the Lenders), and (y) with respect to the Other Obligations, the holders
of at least a majority of all Other Obligations outstanding from time to time.

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement;

 

Page 28



--------------------------------------------------------------------------------

or (c) any amendment to or modification of any Secured Debt Agreement or any
security for any of the Obligations; whether or not such Assignor shall have
notice or knowledge of any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8 hereof,
(ii) be binding upon each Assignor, its successors and assigns; provided,
however, that no Assignor shall assign any of its rights or obligations
hereunder or under the other Credit Documents without the prior written consent
of the Collateral Agent (with the prior written consent of the Required Secured
Creditors), and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD

 

Page 29



--------------------------------------------------------------------------------

OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that, prior to the Termination Date, each Assignor
shall remain liable to perform all of the obligations, if any, assumed by it
with respect to the Collateral and, except as otherwise provided in
Section 10.11 hereof, the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.

10.8 Termination; Release. (a) After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated, no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full, all Letters of Credit issued under the
Credit Agreement have been terminated and all other Credit Document Obligations
then due and payable have been paid in full.

 

Page 30



--------------------------------------------------------------------------------

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by the Secured
Debt Agreements or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or other disposition (or from such release) are applied in accordance
with the terms of the Credit Agreement or such other Secured Debt Agreements, as
the case may be, to the extent required to be so applied, the Collateral Agent,
at the request and expense of such Assignor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Assignor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or otherwise disposed of, or released, and as may be
in the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b). At any time that the Borrower or the respective
Assignor desires that a Subsidiary of the Borrower which has been released from
the Subsidiaries Guaranty be released hereunder as provided in the last sentence
of Section 10.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 10.8(b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 10.8.

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.
Delivery of an executed counterpart hereof by facsimile or other electronic
transmission shall be as effective as delivery of any original executed
counterpart hereof.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

Page 31



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

10.12 Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
respective Secured Debt Agreements, shall become an Assignor hereunder by
executing a counterpart hereof and delivering same to the Collateral Agent, or
by executing a Joinder Agreement, (y) delivering supplements to Annexes A
through G, inclusive, hereto as are necessary to cause such Annexes to be
complete and accurate with respect to such additional Assignor on such date, and
(z) taking all actions as specified in this Agreement as would have been taken
by such Assignor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent.

[Remainder of this page intentionally left blank; signature page follows]

 

Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

TOWN SPORTS INTERNATIONAL, LLC,   as an Assignor By:  

/s/ Daniel Gallagher

  Name: Daniel Gallagher   Title: Chief Financial Officer TSI HOLDINGS II, LLC,
  as an Assignor By:  

/s/ Daniel Gallagher

  Name: Daniel Gallagher   Title: Chief Financial Officer BFX WEST 65TH STREET,
LLC BOUTIQUE FITNESS, LLC TSI 217 BROADWAY, LLC TSI ALEXANDRIA, LLC TSI
ALEXANDRIA WEST, LLC TSI ALLSTON, LLC TSI ANDOVER, LLC TSI ARDMORE, LLC TSI
ARTHRO-FITNESS SERVICES, LLC TSI ASTORIA, LLC TSI AVENUE A, LLC TSI BACK BAY,
LLC TSI BATTERY PARK, LLC TSI BAY RIDGE 86TH STREET, LLC TSI BAYONNE, LLC TSI
BAYRIDGE, LLC TSI BEACON STREET, LLC TSI BENSONHURST, LLC TSI BETHESDA, LLC TSI
BOYLSTON, LLC,   each as an Assignor By:  

/s/ Daniel Gallagher

  Name: Daniel Gallagher   Title: Senior Vice President - Chief Financial
Officer

 

Page 33



--------------------------------------------------------------------------------

TSI BROADWAY, LLC TSI BROOKLYN BELT, LLC TSI BRUNSWICK, LLC TSI BULFINCH, LLC
TSI BUTLER, LLC TSI CANTON, LLC TSI CARMEL, LLC TSI CASH MANAGEMENT, LLC TSI
CENTRAL SQUARE, LLC TSI CHERRY HILL, LLC

TSI CHEVY CHASE, LLC

TSI CLARENDON, LLC

TSI CLARENDON STREET, LLC

TSI CLIFTON, LLC

TSI COBBLE HILL, LLC

TSI COLONIA, LLC

TSI COLUMBIA HEIGHTS, LLC

TSI COMMACK, LLC

TSI CONNECTICUT AVENUE, LLC

TSI COURT STREET, LLC

TSI CROTON, LLC

TSI DANBURY, LLC

TSI DAVIS SQUARE, LLC

TSI DEER PARK, LLC

TSI DOBBS FERRY, LLC

TSI DORCHESTER, LLC

TSI DOWNTOWN CROSSING, LLC

TSI DUPONT CIRCLE, INC.

TSI DUPONT II, INC.

TSI EAST 23, LLC

TSI EAST 31, LLC

TSI EAST 34, LLC

TSI EAST 36, LLC

TSI EAST 41, LLC

TSI EAST 48, LLC

TSI EAST 51, LLC

TSI EAST 59, LLC

TSI EAST 76, LLC

TSI EAST 86, LLC

TSI EAST 91, LLC,

  each as an Assignor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 34



--------------------------------------------------------------------------------

TSI EAST BRUNSWICK, LLC

TSI EAST MEADOW, LLC

TSI ENGLEWOOD, LLC

TSI F STREET, LLC

TSI FAIRFAX, LLC

TSI FENWAY, LLC

TSI FIRST AVENUE, LLC

TSI FIT ACQUISITION, LLC

TSI FOREST HILLS, LLC

TSI FORT LEE, LLC

TSI FRAMINGHAM, LLC

TSI FRANKLIN (MA), LLC

TSI FRANKLIN PARK, LLC

TSI FREEHOLD, LLC

TSI GALLERY PLACE, LLC

TSI GARDEN CITY, LLC

TSI GARNERVILLE, LLC

TSI GEORGETOWN, LLC

TSI GERMANTOWN, LLC

TSI GLENDALE, LLC

TSI GLOVER, LLC

TSI GRAND CENTRAL, LLC

TSI GREAT NECK, LLC

TSI GREENPOINT, LLC

TSI GREENWICH, LLC

TSI HARTSDALE, LLC

TSI HAWTHORNE, LLC

TSI HERALD, LLC

TSI HICKSVILLE, LLC

TSI HIGHPOINT, LLC

TSI HOBOKEN, LLC

TSI HOBOKEN NORTH, LLC

TSI HOLDINGS (CIP), LLC

TSI HOLDINGS (DC), LLC

TSI HOLDINGS (IP), LLC

TSI HOLDINGS (MA), LLC

TSI HOLDINGS (MD), LLC

TSI HOLDINGS (NJ), LLC

TSI HOLDINGS (PA), LLC

TSI HOLDINGS (VA), LLC,

  each as an Assignor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 35



--------------------------------------------------------------------------------

TSI HUNTINGTON, LLC

TSI INTERNATIONAL, INC.

TSI IRVING PLACE, LLC

TSI JAMAICA ESTATES, LLC

TSI JERSEY CITY, LLC

TSI K STREET, LLC

TSI LARCHMONT, LLC

TSI LEXINGTON (MA), LLC

TSI LINCOLN, LLC

TSI LIVINGSTON, LLC

TSI LONG BEACH, LLC

TSI LYNNFIELD, LLC

TSI M STREET, LLC

TSI MAHWAH, LLC

TSI MAMARONECK, LLC

TSI MARKET STREET, LLC

TSI MARLBORO, LLC

TSI MATAWAN, LLC

TSI MERCER STREET, LLC

TSI MIDWOOD, LLC

TSI MONTCLAIR, LLC

TSI MORRIS PARK, LLC

TSI MURRAY HILL, LLC

TSI NANUET, LLC

TSI NATICK, LLC

TSI NEW ROCHELLE, LLC

TSI NEWARK, LLC

TSI NEWBURY STREET, LLC

TSI NEWTON, LLC

TSI NO SWEAT, LLC

TSI NORTH BETHESDA, LLC

TSI NORWALK, LLC

TSI OCEANSIDE, LLC

TSI OLD BRIDGE, LLC

TSI PARSIPPANY, LLC

TSI PLAINSBORO, LLC

TSI PORT JEFFERSON, LLC

TSI PRINCETON, LLC

TSI PRINCETON NORTH, LLC

TSI PROVIDENCE DOWNTOWN, LLC,

  each as an Assignor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 36



--------------------------------------------------------------------------------

TSI PROVIDENCE EASTSIDE, LLC

TSI RADNOR, LLC

TSI RAMSEY, LLC

TSI READE STREET, LLC

TSI REGO PARK, LLC

TSI RIDGEWOOD, LLC

TSI RODIN PLACE, LLC

TSI SCARSDALE, LLC

TSI SEAPORT, LLC

TSI SHERIDAN, LLC

TSI SILVER SPRING, LLC

TSI SMITHTOWN, LLC

TSI SOCIETY HILL, LLC

TSI SOHO, LLC

TSI SOMERS, LLC

TSI SOMERSET, LLC

TSI SOUTH BETHESDA, LLC

TSI SOUTH END, LLC

TSI SOUTH PARK SLOPE, LLC

TSI SOUTH STATION, LLC

TSI SPRINGFIELD, LLC

TSI STAMFORD DOWNTOWN, LLC

TSI STAMFORD POST, LLC

TSI STAMFORD RINKS, LLC

TSI STATEN ISLAND, LLC

TSI STERLING, LLC

TSI SUMMER STREET, LLC

TSI SUNNYSIDE, LLC

TSI SYOSSET, LLC,

TSI UNIVERSITY MANAGEMENT, LLC

TSI VARICK STREET, LLC

TSI WALL STREET, LLC

TSI WALTHAM, LLC

TSI WASHINGTON, INC.

TSI WATER STREET, LLC

TSI WATERTOWN, LLC

TSI WAYLAND, LLC

TSI WELLESLEY, LLC

TSI WELLINGTON CIRCLE, LLC

TSI WEST 14, LLC

TSI WEST 16, LLC,

  each as an Assignor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 37



--------------------------------------------------------------------------------

TSI WEST 23, LLC

TSI WEST 38, LLC

TSI WEST 41, LLC

TSI WEST 44, LLC

TSI WEST 48, LLC

TSI WEST 52, LLC

TSI WEST 73, LLC

TSI WEST 76, LLC

TSI WEST 80, LLC

TSI WEST 94, LLC

TSI WEST 115TH STREET, LLC

TSI WEST 125, LLC

TSI WEST 145TH STREET, LLC

TSI WEST CALDWELL, LLC

TSI WEST END, LLC

TSI WEST HARTFORD, LLC

TSI WEST NEWTON, LLC

TSI WEST NYACK, LLC

TSI WEST SPRINGFIELD, LLC

TSI WESTBOROUGH, LLC

TSI WESTPORT, LLC

TSI WESTWOOD, LLC

TSI WEYMOUTH, LLC

TSI WHITE PLAINS, LLC

TSI WHITE PLAINS CITY CENTER, LLC

TSI WHITESTONE, LLC

TSI WILLIAMSBURG, LLC

TSI WOBURN, LLC

TSI WOODMERE, LLC,

  each as an Assignor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 38



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

/s/ Mary Kay Coyle

  Name:   Mary Kay Coyle   Title:   Managing Director By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President

 

Page 39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I SECURITY INTERESTS

     2   

1.1 Grant of Security Interests

     2   

1.2 Power of Attorney

     4   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     5   

2.1 Necessary Filings

     5   

2.2 No Liens

     5   

2.3 Other Financing Statements

     5   

2.4 Chief Executive Office

     5   

2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Organizational
Identification Numbers; Changes Thereto; etc.

     6   

2.6 Trade Names; Etc.

     6   

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     7   

3.1 Maintenance of Records

     7   

3.2 Direction to Account Debtors; Contracting Parties; etc.

     7   

3.3 Collection

     7   

3.4 Instruments

     8   

3.5 Assignors Remain Liable Under Accounts

     8   

3.6 Assignors Remain Liable Under Contracts

     8   

3.7 Letter-of-Credit Rights

     8   

3.8 Commercial Tort Claims

     9   

3.9 Chattel Paper

     9   

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

     9   

4.1 Additional Representations and Warranties

     9   

4.2 Infringements

     10   

4.3 Preservation of Marks and Domain Names

     10   

4.4 Maintenance of Registration

     10   

4.5 Future Registered Marks

     10   

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     11   

5.1 Additional Representations and Warranties

     11   

5.2 Infringements

     11   



--------------------------------------------------------------------------------

5.3 Maintenance of Patents or Copyrights

     11   

5.4 Prosecution of Patent or Copyright Applications

     11   

5.5 Other Patents and Copyrights

     12   

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

     12   

6.1 Protection of Collateral Agent’s Security

     12   

6.2 Additional Information

     12   

6.3 Further Actions

     12   

6.4 Financing Statements

     13   

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     13   

7.1 Remedies; Obtaining the Collateral Upon Default

     13   

7.2 Remedies; Disposition of the Collateral

     15   

7.3 Waiver of Claims

     16   

7.4 Application of Proceeds

     16   

7.5 Remedies Cumulative

     18   

7.6 Discontinuance of Proceedings

     19   

ARTICLE VIII INDEMNITY

     19   

8.1 Indemnity

     19   

8.2 Indemnity Obligations Secured by Collateral; Survival

     20   

ARTICLE IX DEFINITIONS

     21   

ARTICLE X MISCELLANEOUS

     27   

10.1 Notices

     27   

10.2 Waiver; Amendment

     28   

10.3 Obligations Absolute

     28   

10.4 Successors and Assigns

     29   

10.5 Headings Descriptive

     29   

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     29   

10.7 Assignor’s Duties

     30   

10.8 Termination; Release

     30   

10.9 Counterparts

     31   

10.10 Severability

     31   

10.11 The Collateral Agent and the other Secured Creditors

     32   

10.12 Additional Assignors

     32   

 

ANNEX A    Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B    Schedule of Legal Names, Type of Organization (and Whether a
Registered Organization and/or a Transmitting Utility), Jurisdiction of
Organization and Organizational Identification Numbers ANNEX C    Schedule of
Trade and Fictitious Names



--------------------------------------------------------------------------------

ANNEX D    Schedule of Commercial Tort Claims ANNEX E    Schedule of Marks and
Applications; Internet Domain Name Registrations ANNEX F    Schedule of Patents
ANNEX G    Schedule of Copyrights ANNEX H    Grant of Security Interest in
United States Trademarks ANNEX I    Grant of Security Interest in United States
Patents ANNEX J    Grant of Security Interest in United States Copyrights

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Holdings II, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

Town Sports International, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

BFX West 65th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

Boutique Fitness, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI 217 Broadway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Alexandria, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Alexandria West, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Allston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Andover, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ardmore, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Arthro-Fitness Services, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Astoria, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Avenue A, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Back Bay, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Battery Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bay Ridge 86th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Bayonne, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bayridge, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Beacon Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bensonhurst, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Boylston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Broadway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Brooklyn Belt, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Brunswick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bulfinch, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Butler, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Canton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Carmel, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cash Management, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Central Square, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cherry Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Chevy Chase, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Clarendon, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Clarendon Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Clifton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cobble Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Colonia, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Columbia Heights, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Commack, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Connecticut Avenue, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Court Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Croton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Danbury, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Davis Square, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Deer Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dobbs Ferry, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dorchester, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Downtown Crossing, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dupont Circle, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dupont II, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI East Brunswick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East Meadow, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 23, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 31, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 34, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 36, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 41, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 48, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 51, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 59, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 76, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 86, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 91, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Englewood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI F Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fairfax, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fenway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI First Avenue, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Fit Acquisition, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Forest Hills, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fort Lee, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Framingham, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Franklin (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Franklin Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Freehold, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Gallery Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Garden City, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Garnerville, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Georgetown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Germantown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Glendale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Glover, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Grand Central, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Great Neck, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Greenpoint, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Greenwich, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hartsdale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hawthorne, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Herald, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hicksville, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Highpoint, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hoboken, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hoboken North, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (CIP), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (DC), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (IP), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (MD), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (NJ), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (PA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (VA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Huntington, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI International, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Irving Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Jamaica Estates, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Jersey City, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI K Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Larchmont, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lexington (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lincoln, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Livingston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Long Beach, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lynnfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI M Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mahwah, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mamaroneck, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Market Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Marlboro, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Matawan, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mercer Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Midwood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Montclair, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Morris Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Murray Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Nanuet, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Natick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI New Rochelle, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newark, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newbury Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI No Sweat, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI North Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Norwalk, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Oceanside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Old Bridge, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Parsippany, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Plainsboro, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Port Jefferson, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Princeton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Princeton North, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Providence Downtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Providence Eastside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Radnor, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ramsey, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Reade Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Rego Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ridgewood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Rodin Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Scarsdale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Seaport, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sheridan, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Silver Spring, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Smithtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Society Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Soho, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Somers, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Somerset, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South End, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Park Slope, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Station, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Springfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Downtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Post, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Rinks, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Staten Island, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sterling, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Summer Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sunnyside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Syosset, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI University Management, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Varick Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wall Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Waltham, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Washington, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Water Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Watertown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wayland, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wellesley, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wellington Circle, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Caldwell, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Hartford, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Newton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Nyack, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Springfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 14, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 16, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 23, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 38, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 41, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI West 44, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 48, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 52, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 73, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 76, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 80, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 94, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 115th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 125, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 145th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West End, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westborough, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westport, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westwood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Weymouth, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI White Plains City Center, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI White Plains, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Whitestone, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

Name of Assignor

  

Address(es) of Chief Executive Office

TSI Williamsburg, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Woburn, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Woodmere, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

BFX West 65th Street, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No Boutique Fitness, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No Town Sports International, LLC    Limited
Liability Company    Yes    New York    New York       No TSI 217 Broadway, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No TSI
Alexandria, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI Alexandria West, LLC    Limited Liability Company    Yes    Delaware
   Delaware       No TSI Allston, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Andover, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Ardmore, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Arthro-Fitness Services, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Astoria, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Avenue A, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Back Bay, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Battery Park, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bay Ridge 86th Street, LLC
   Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bayonne, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bayridge, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Beacon Street, LLC   
Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bensonhurst, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bethesda, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Boylston, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Broadway, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Brooklyn Belt, LLC   
Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Brunswick, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Bulfinch, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Butler, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Canton, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Carmel, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Cash Management, LLC   
Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Central Square, LLC   
Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Cherry Hill, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No TSI Chevy Chase, LLC    Limited
Liability
Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Clarendon, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Clarendon Street, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Clifton, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Cobble Hill, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Colonia, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Columbia Heights,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
Commack, LLC    Limited Liability Company    Yes    Delaware    Delaware      
No TSI Connecticut Avenue, LLC    Limited Liability Company    Yes    Delaware
   Delaware       No TSI Court Street, LLC    Limited Liability Company    Yes
   Delaware    Delaware       No TSI Croton, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Danbury, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Davis Square, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Deer Park, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Dobbs Ferry, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Dorchester, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Downtown Crossing, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Dupont Circle, Inc.   
Corporation    Yes    Delaware    Delaware       No TSI Dupont II, Inc.   
Corporation    Yes    Delaware    Delaware       No TSI East 23, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI East 31, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI East 34,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
East 36, LLC    Limited Liability Company    Yes    Delaware    Delaware      
No TSI East 41, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI East 48, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI East 51, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI East 59, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI East 76, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI East 86, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI East 91, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI East Brunswick, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI East Meadow, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No TSI
Englewood, LLC    Limited Liability Company    Yes    Delaware    Delaware      
No TSI F Street, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Fairfax, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Fenway, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI First Avenue, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Fit Acquisition, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Forest Hills, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Fort Lee, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Framingham, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Franklin (MA), LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Franklin Park, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No TSI
Freehold, LLC    Limited Liability Company    Yes    Delaware    Delaware      
No TSI Gallery Place, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Garden City, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Garnerville, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Georgetown, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Germantown, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Glendale, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Glover, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI Grand Central, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Great Neck, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Greenpoint, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Greenwich, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Hartsdale, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Hawthorne, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI Herald,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
Hicksville, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI Highpoint, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Hoboken, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Hoboken North, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Holdings II, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Holdings (CIP), LLC    Limited Liability Company    Yes    Delaware
   Delaware       No TSI Holdings (DC), LLC    Limited Liability Company    Yes
   Delaware    Delaware       No TSI Holdings (IP), LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Holdings (MA), LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI Holdings
(MD), LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI Holdings (NJ), LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Holdings (PA), LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Holdings (VA), LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Huntington, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI International,
Inc.    Corporation    Yes    Delaware    Delaware       No TSI Irving Place,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Jamaica Estates, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Jersey City, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI K Street, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Larchmont, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Lexington (MA), LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI Lincoln,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
Livingston, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI Long Beach, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Lynnfield, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI M Street, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Mahwah, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Mamaroneck, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Market Street, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Marlboro, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Matawan, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Mercer Street, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Midwood, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Montclair, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI Morris
Park, LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI Murray Hill, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Nanuet, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Natick, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI New Rochelle, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Newark, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Newbury Street, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Newton, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI No Sweat, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI North Bethesda, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Norwalk, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI Oceanside,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI Old
Bridge, LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI Parsippany, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Plainsboro, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Port Jefferson, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Princeton, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Princeton North, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Providence Downtown, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Providence Eastside, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Radnor, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Ramsey, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Reade Street, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No TSI Rego
Park, LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI Ridgewood, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Rodin Place, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Scarsdale, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Seaport, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Sheridan, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Silver Spring, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Smithtown, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Society Hill, LLC    Limited Liability Company    Yes    Delaware
   Delaware       No TSI Soho, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Somers, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Somerset, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI South Bethesda, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI South End,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
South Park Slope, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI South Station, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Springfield, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Stamford Downtown, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Stamford Post, LLC
   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Stamford Rinks, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Staten Island, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Sterling, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Summer Street, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Sunnyside, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI Syosset, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI University
Management, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI Varick Street, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Wall Street, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Waltham, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Washington, Inc.    Corporation    Yes
   Delaware    Delaware       No TSI Water Street, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI Watertown, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI Wayland, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Wellesley, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Wellington Circle, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI West 14, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI West 16, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI West 23,
LLC    Limited Liability Company    Yes    Delaware    Delaware       No TSI
West 38, LLC    Limited Liability Company    Yes    Delaware    Delaware      
No TSI West 41, LLC    Limited Liability Company    Yes    Delaware    Delaware
      No TSI West 44, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI West 48, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI West 52, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI West 73, LLC    Limited Liability Company    Yes    Delaware    Delaware   
   No TSI West 76, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI West 80, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI West 94, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI West 115th Street, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI West 125, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No TSI West 145th
Street, LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI West Caldwell, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI West End, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI West Hartford, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI West Newton, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI West Nyack, LLC   
Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of
Organization
(or, if the

Entity is an
Individual,

so indicate)

  

Registered
Organization?
(Yes/No)

  

Jurisdiction

of

Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number
(or, if none,

so indicate)

  

Transmitting
Utility?
(Yes/No)

TSI West Springfield, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Westborough, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Westport, LLC    Limited Liability Company   
Yes    Delaware    Delaware       No TSI Westwood, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Weymouth, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No TSI White Plains City
Center, LLC    Limited Liability Company    Yes    Delaware    Delaware       No
TSI White Plains, LLC    Limited Liability Company    Yes    Delaware   
Delaware       No TSI Whitestone, LLC    Limited Liability Company    Yes   
Delaware    Delaware       No TSI Williamsburg, LLC    Limited Liability Company
   Yes    Delaware    Delaware       No TSI Woburn, LLC    Limited Liability
Company    Yes    Delaware    Delaware       No TSI Woodmere, LLC    Limited
Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

SCHEDULE OF TRADE AND FICTITIOUS NAMES

The Company and its Subsidiaries operate fitness clubs under the names “New York
Sports Clubs”, “Washington Sports Clubs”, “Boston Sports Club”, and
“Philadelphia Sports Clubs” and use the abbreviations “NYSC”, “WSC”, “BSC” and
“PSC”, respectively, generally within an oval logo. Set out below is a list of
the Company and its Subsidiaries and the trade or fictitious name(s) each
operates under:

 

Name of Assignor

  

Trade and/or Fictitious Names

Town Sports International, LLC

   None

BFX West 65th Street, LLC

   None

Boutique Fitness, LLC

   None

TSI 217 Broadway, LLC

   NYSC

TSI Alexandria, LLC

   WSC

TSI Alexandria West, LLC

   None

TSI Allston, LLC

   BSC

TSI Andover, LLC

   BSC

TSI Ardmore, LLC

   PSC

TSI Arthro-Fitness Services, LLC

   NYSC

TSI Astoria, LLC

   NYSC

TSI Avenue A, LLC

   NYSC

TSI Back Bay, LLC

   BSC

TSI Battery Park, LLC

   NYSC

TSI Bay Ridge 86th Street, LLC

   NYSC

TSI Bayonne, LLC

   NYSC

TSI Bayridge, LLC

   NYSC

TSI Beacon Street, LLC

   BSC

TSI Bensonhurst, LLC

   NYSC

TSI Bethesda, LLC

   WSC

TSI Boylston, LLC

   BSC

TSI Broadway, LLC

   NYSC

TSI Brooklyn Belt, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI Brunswick, LLC

   NYSC

TSI Bulfinch, LLC

   BSC

TSI Butler, LLC

   NYSC

TSI Canton, LLC

   None

TSI Carmel, LLC

   NYSC

TSI Cash Management, LLC

   None

TSI Central Square, LLC

   BSC

TSI Cherry Hill, LLC

   PSC

TSI Chevy Chase, LLC

   WSC

TSI Clarendon, LLC

   WSC

TSI Clarendon Street, LLC

   BSC

TSI Clifton, LLC

   NYSC

TSI Cobble Hill, LLC

   NYSC

TSI Colonia, LLC

   NYSC

TSI Columbia Heights, LLC

   WSC

TSI Commack, LLC

   NYSC

TSI Connecticut Avenue, LLC

   WSC

TSI Court Street, LLC

   NYSC

TSI Croton, LLC

   NYSC

TSI Danbury, LLC

   NYSC

TSI Davis Square, LLC

   BSC

TSI Deer Park, LLC

   NYSC

TSI Dobbs Ferry, LLC

   NYSC

TSI Dorchester, LLC

   BSC

TSI Downtown Crossing, LLC

   BSC

TSI Dupont Circle, Inc.

   None

TSI Dupont II, Inc.

   None

TSI East Brunswick, LLC

   NYSC

TSI East Meadow, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI East 23, LLC

   NYSC

TSI East 31, LLC

   NYSC

TSI East 34, LLC

   NYSC

TSI East 36, LLC

   NYSC

TSI East 41, LLC

   NYSC

TSI East 48, LLC

   NYSC

TSI East 51, LLC

   NYSC

TSI East 59, LLC

   NYSC

TSI East 76, LLC

   NYSC

TSI East 86, LLC

   NYSC

TSI East 91, LLC

   NYSC

TSI Englewood, LLC

   NYSC

TSI F Street, LLC

   WSC

TSI Fairfax, LLC

   WSC

TSI Fenway, LLC

   BSC

TSI First Avenue, LLC

   NYSC

TSI Fit Acquisition, LLC

   None

TSI Forest Hills, LLC

   NYSC

TSI Fort Lee, LLC

   NYSC

TSI Framingham, LLC

   BSC

TSI Franklin (MA), LLC

   BSC

TSI Franklin Park, LLC

   NYSC

TSI Freehold, LLC

   NYSC

TSI Gallery Place, LLC

   WSC

TSI Garden City, LLC

   NYSC

TSI Garnerville, LLC

   NYSC

TSI Georgetown, LLC

   WSC

TSI Germantown, LLC

   WSC

TSI Glendale, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI Glover, LLC

   WSC

TSI Grand Central, LLC

   NYSC

TSI Great Neck, LLC

   NYSC

TSI Greenpoint, LLC

   NYSC

TSI Greenwich, LLC

   NYSC

TSI Hartsdale, LLC

   NYSC

TSI Hawthorne, LLC

   NYSC

TSI Herald, LLC

   NYSC

TSI Hicksville, LLC

   NYSC

TSI Highpoint, LLC

   PSC

TSI Hoboken, LLC

   NYSC

TSI Hoboken North, LLC

   NYSC

TSI Holdings (CIP), LLC

   None

TSI Holdings (DC), LLC

   None

TSI Holdings (IP), LLC

   None

TSI Holdings (MA), LLC

   None

TSI Holdings (MD), LLC

   None

TSI Holdings (NJ), LLC

   None

TSI Holdings (PA), LLC

   None

TSI Holdings (VA), LLC

   None

TSI Huntington, LLC

   NYSC

TSI International, Inc.

   None

TSI Irving Place, LLC

   NYSC

TSI Jamaica Estates, LLC

   NYSC

TSI Jersey City, LLC

   NYSC

TSI K Street, LLC

   WSC

TSI Larchmont, LLC

   NYSC

TSI Lexington (MA), LLC

   BSC

TSI Lincoln, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI Livingston, LLC

   NYSC

TSI Long Beach, LLC

   NYSC

TSI Lynnfield, LLC

   BSC

TSI M Street, LLC

   WSC

TSI Mahwah, LLC

   NYSC

TSI Mamaroneck, LLC

   NYSC

TSI Market Street, LLC

   PSC

TSI Marlboro, LLC

   NYSC

TSI Matawan, LLC

   NYSC

TSI Mercer Street, LLC

   NYSC

TSI Midwood, LLC

   NYSC

TSI Montclair, LLC

   NYSC

TSI Morris Park, LLC

   NYSC

TSI Murray Hill, LLC

   NYSC

TSI Nanuet, LLC

   NYSC

TSI Natick, LLC

   BSC

TSI New Rochelle, LLC

   NYSC

TSI Newark, LLC

   NYSC

TSI Newbury Street, LLC

   BSC

TSI Newton, LLC

   BSC

TSI No Sweat, LLC

   No Sweat

TSI North Bethesda, LLC

   WSC

TSI Norwalk, LLC

   NYSC

TSI Oceanside, LLC

   NYSC

TSI Old Bridge, LLC

   NYSC

TSI Parsippany, LLC

   NYSC

TSI Plainsboro, LLC

   NYSC

TSI Port Jefferson, LLC

   NYSC

TSI Princeton, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI Princeton North, LLC

   NYSC

TSI Providence Downtown, LLC

   BSC I

TSI Providence Eastside, LLC

   BSC II

TSI Radnor, LLC

   PSC

TSI Ramsey, LLC

   NYSC

TSI Reade Street, LLC

   NYSC

TSI Rego Park, LLC

   NYSC

TSI Ridgewood, LLC

   NYSC

TSI Rodin Place, LLC

   PSC

TSI Scarsdale, LLC

   NYSC

TSI Seaport, LLC

   NYSC

TSI Sheridan, LLC

   NYSC

TSI Silver Spring, LLC

   WSC

TSI Smithtown, LLC

   NYSC

TSI Society Hill, LLC

   PSC

TSI Soho, LLC

   NYSC

TSI Somers, LLC

   NYSC

TSI Somerset, LLC

   NYSC

TSI South Bethesda, LLC

   WSC

TSI South End, LLC

   BSC

TSI South Park Slope, LLC

   NYSC

TSI South Station, LLC

   BSC

TSI Springfield, LLC

   NYSC

TSI Stamford Downtown, LLC

   NYSC

TSI Stamford Post, LLC

   NYSC

TSI Stamford Rinks, LLC

   NYSC

TSI Staten Island, LLC

   NYSC

TSI Sterling, LLC

   WSC

TSI Summer Street, LLC

   BSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI Sunnyside, LLC

   NYSC

TSI Syosset, LLC

   NYSC

TSI University Management, LLC

   None

TSI Varick Street, LLC

   NYSC

TSI Wall Street, LLC

   NYSC

TSI Waltham, LLC

   BSC

TSI Washington, Inc.

   WSC

TSI Water Street, LLC

   NYSC

TSI Watertown, LLC

   BSC

TSI Wayland, LLC

   None

TSI Wellesley, LLC

   BSC

TSI Wellington Circle, LLC

   BSC

TSI West Caldwell, LLC

   NYSC

TSI West Hartford, LLC

   NYSC

TSI West Newton, LLC

   BSC

TSI West Nyack, LLC

   NYSC

TSI West Springfield, LLC

   WSC

TSI West 14, LLC

   NYSC

TSI West 16, LLC

   NYSC

TSI West 23, LLC

   NYSC

TSI West 38, LLC

   NYSC

TSI West 41, LLC

   NYSC

TSI West 44, LLC

   NYSC

TSI West 48, LLC

   NYSC

TSI West 52, LLC

   NYSC

TSI West 73, LLC

   NYSC

TSI West 76, LLC

   NYSC

TSI West 80, LLC

   NYSC

TSI West 94, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

Name of Assignor

  

Trade and/or Fictitious Names

TSI West 115th Street, LLC

   NYSC

TSI West 125, LLC

   NYSC

TSI West 145th Street, LLC

   NYSC

TSI West End, LLC

   NYSC

TSI Westport, LLC

   NYSC

TSI Westborough, LLC

   BSC

TSI Westwood, LLC

   NYSC

TSI Weymouth, LLC

   BSC

TSI White Plains City Center, LLC

   NYSC

TSI White Plains, LLC

   NYSC

TSI Whitestone, LLC

   NYSC

TSI Williamsburg, LLC

   NYSC

TSI Woburn, LLC

   BSC

TSI Woodmere, LLC

   NYSC



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

  

Description of Commercial Tort Claims

Town Sports International, LLC    On September 22, 2009, in an action styled
Town Sports International, LLC v. Ajilon Solutions, a division of Ajilon
Professional Staffing LLC (Supreme Court of the State of New York, New York
County, 602911-09), TSI, LLC brought an action in the Supreme Court of the State
of New York, New York County, against Ajilon for, among other things, breach of
contract seeking, among other things, money damages, in connection with Ajilon’s
failure to design and deliver to TSI, LLC a new sports club enterprise
management system known as GIMS. Subsequently, on October 14, 2009, Ajilon
brought a counterclaim against TSI, LLC alleging breach of contract, asserting,
among other things, failure to pay outstanding invoices in the aggregate amount
of approximately $2.9 million. Following a jury trial, a jury verdict was
rendered on January 28, 2013, that awarded TSI, LLC damages against Ajilon in
the amount of approximately $3.3 million, plus interest, and also awarded Ajilon
damages against TSI, LLC in the amount of approximately $214,000, plus interest.
After the Court granted Ajilon’s motion to set aside the part of the jury
verdict that had rejected the bulk of Ajilon’s counterclaim, the Court increased
the award of damages against TSI, LLC from approximately $214,000 to
approximately $2.9 million, plus interest. The result is a net amount owed to
TSI, LLC in the amount of approximately $400,000, plus interest. On April 8,
2013, TSI, LLC filed a notice of appeal, appealing the Court’s decision to set
aside the jury verdict, and on May 6, 2013, Ajilon filed its notice of appeal,
appealing the verdict.



--------------------------------------------------------------------------------

ANNEX E

to

SECURITY AGREEMENT

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS

 

1. Trademarks and Trademark Applications Owned by TSI Holdings (IP), LLC

a. Registered Trademarks

 

Title

   App. No.   

App. Date

   Reg. No.   

Reg. Date

UXF

   85/547967    February 21, 2012    4273390    January 8, 2013

COMPANIESGETFIT

   78/839839    March 17, 2006    3357678    December 18, 2007

NO SWEAT FITNESS FOR THE REST OF US & DESIGN

   78/718144    September 22, 2005    3320465    October 23, 2007

COMPANIESGETFIT.COM

   78/581508    March 7, 2005    3345217    November 27, 2007

TOWN SPORTS INTERNATIONAL HEALTH DEVELOPMENT & DESIGN

   78/507455    October 28, 2004    3035330    December 27, 2005

SPORTS CLUB FOR KIDS

   78/449898    July 13, 2004    3053486    January 31, 2006

SPORTS CLUB FOR KIDS

   78/447788    July 8, 2004    3053462    January 31, 2006

TRAIN YOUR HEAD

   78/382970    March 12, 2004    3008637    October 25, 2005

NYSC

   76/351348    December 19, 2001    2690385    February 25, 2003

WHERE YOU LIVE. WHERE YOU WORK.

   75/584488    November 6, 1998    2396940    October 24, 2000

THERE’S A MILLION REASONS TO JOIN

   75/575862    October 23, 1998    2370104    July 25, 2000

NYSC NEW YORK SPORTS CLUBS & DESIGN

   75/405153    December 15, 1997    2224136    February 16, 1999

NYSC & DESIGN

   75/405152    December 15, 1997    2225662    February 23, 1999

BSC BOSTON SPORTS CLUB & DESIGN

   75/368394    October 6, 1997    2325163    March 7, 2000

BOSTON SPORTS CLUB

   75/368393    October 6, 1997    2262192    July 20, 1999

WSC & DESIGN

   75/367069    October 2, 1997    2548666    March 19, 2002

WSC WASHINGTON SPORTS CLUBS & DESIGN

   75/367068    October 2, 1997    2606256    August 13, 2002

WASHINGTON SPORTS CLUBS

   75/367067    October 2, 1997    2260453    July 13, 1999

PSC & DESIGN

   75/353261    September 8, 1997    2239729    April 13, 1999

PSC PHILADELPHIA SPORTS CLUB & DESIGN

   75/353260    September 8, 1997    2343957    April 18, 2000

PHILADELPHIA SPORTS CLUBS

   75/353259    September 8, 1997    2333610    March 21, 2000

NEW YORK SPORTS CLUBS

   75/353258    September 8, 1997    2227597    March 2, 1999

NYSC NEW YORK SPORTS CLUBS & DESIGN

   75/301426    June 2, 1997    2227316    March 2, 1999

NYSC

   75/301425    June 2, 1997    2182153    August 18, 1998

TOWN SPORTS INTERNATIONAL

   74/359262    January 27, 1993    1806497    November 23, 1993



--------------------------------------------------------------------------------

Title

   App. No.   

App. Date

   Reg. No.   

Reg. Date

TSI

   74/359263    January 27, 1993    1801172    October 26, 1993

BSC & DESIGN

   75/368395    October 6, 1997    2212754    December 22, 1998

FITCORP

   78/684421    August 3, 2005    3120276    July 25, 2006

 

b. Trademark Applications

 

Title

   App. No.   

App. Date

MASTER CLASS & DESIGN

   85/950556    June 4, 2013

MASTER CLASS & DESIGN

   85/950541    June 4, 2013

DESIGN ONLY

   85/950561    June 4, 2013

DESIGN ONLY

   85/950511    June 4, 2013

ULTIMATE FITNESS EXPERIENCE UXF

   85/547995    February 21, 2012

UXF

   85/918415    April 30, 2013

BXF BOUTIQUE FITNESS EXPERIENCE

   85/895485    April 4, 2013

RIDE REPUBLIC

   85/519580    January 18, 2012

RIDE REPUBLIC & DESIGN

   85/950433    June 4, 2013

RIDE REPUBLIC & DESIGN

   85/950465    June 4, 2013

BFX STUDIO

   85/950409    June 4, 2013

RIDE REPUBLIC

   85/941064    May 23, 2013

RIDE REPUBLIC

   85/941034    May 23, 2013

RIDE REPUBLIC

   85/941008    May 23, 2013

RIDE REPUBLIC

   85/940985    May 23, 2013

RIDE REPUBLIC

   85/940966    May 23, 2013

RIDE REPUBLIC

   85/940958    May 23, 2013

BFX STUDIO

   85/924938    May 7, 2013

BFX

   85/924931    May 7, 2013

UXF ULTIMATE FITNESS EXPERIENCE

   85/918509    April 30, 2013

UXF ULTIMATE FITNESS EXPERIENCE

   85/918470    April 30, 2013

UXF ULTIMATE FITNESS EXPERIENCE

   85/918450    April 30, 2013

UXF

   85/918424    April 30, 2013

UXF

   85/918421    April 30, 2013

 

2. Internet Domain Name Registrations:

 

Domain    Date Created    Date Expires    Registrant    Vendor

ACTIVTRAXPRO.COM

   06/20/2007    06/202014    Doreen Sussman    Domain Registry of America

AMILLIONREASONSTOJOIN.COM

   01/3/2001    01/3/2015    Doreen Sussman    Domain Registry of America

ATLANTASPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

 

42



--------------------------------------------------------------------------------

Domain    Date Created    Date Expires    Registrant    Vendor

BOSTONSPORTSCLUBS.CO

   07/29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

BOSTONSPORTSCLUB.COM

   05/14/1998    05/13/2013    Doreen Sussman    Domain Registry of Americas

BOSTONSPORTSCLUBS.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

BOSTONSPORTSCLUBS.COM

   05/14/1998    05/13/2013    Doreen Sussman    Domain Registry of America

BOSTONSPORTSCLUBSSUCK.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

BOSTONSPORTSCLUBSSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

BSC.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

BSCSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

CHICAGOSPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

COMPANIESGETFIT.COM

   08/23/2004    08/23/2011    Doreen Sussman    Domain Registry of America

DENVERSPORTSCLUB.COM

   12/31/2002    12/31/2012    Doreen Sussman    Domain Registry of America

JOINBSC.COM

   03/24/2008    03/24/2015    Doreen Sussman    Domain Registry of America

JOINMYSPORTSCLUB.COM

   07/24/2008    07/24/2017    Doreen Sussman    Domain Registry of America

JOINMYSPORTSCLUBS.COM

   07/24/2008    07/24/2017    Doreen Sussman    Domain Registry of America

JOINNYSC.COM

   03/24/2008    03/24/2015    Doreen Sussman    Domain Registry of America

JOINPSC.COM

   03/24/2008    03/24/2015    Doreen Sussman    Domain Registry of America

JOINWSC.COM

   03/24/2008    03/24/2015    Doreen Sussman    Domain Registry of America

KUBYGETSFIT.COM

   02/13/2006    02/13/2013    Doreen Sussman    Domain Registry of America

MIAMISPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

MYREASONTOJOIN.COM

   01/3/2001    01/3/2015    Doreen Sussman    Domain Registry of America

MYSPORTCLUB.CO

   07/29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

MYSPORTSCLUB.CO

   07/29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

 

43



--------------------------------------------------------------------------------

Domain    Date Created    Date Expires    Registrant    Vendor

MYSPORTSCLUBS.COM

   06/27/2000    06/27/2018    Doreen Sussman    Domain Registry of America

MYSPORTSCLUBS.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

MYSPORTSCO.COM

   07/17/2001    07/17/2013    Doreen Sussman    Domain Registry of America

MYSPORTSCOMPANY.COM

   07/18/2001    07/18/2013    Doreen Sussman    Domain Registry of America

MYSPORTSCOMPANY.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

MYTSISUMMIT.COM

   02/15/2007    02/15/2012    Doreen Sussman    Domain Registry of America

MYTSISUMMIT.INFO

   02/15/2007    02/15/2012    Doreen Sussman    Domain Registry of America

NEWYORKSPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman   

Domain Registry

Of America

NEWYORKSPORTSCLUBS.CO

   07/29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

NEWYORKSPORTSCLUBS.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

NEWYORKSPORTSCLUBSSUCK.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

NEWYORKSPORTSCLUBSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

NOSWEATFIT.BIZ

   04/20/2005    04/19/2012    Doreen Sussman    Domain Registry of America

NOSWEATFIT.COM

   04/20/2005    04/20/2012    Doreen Sussman    Domain Registry of America

NOSWEATFIT.NET

   04/20/2005    04/20/2012    Doreen Sussman    Domain Registry of America

NOSWEATFITNESS.BIZ

   04/20/2005    04/19/2012    Doreen Sussman    Domain Registry of America

NOSWEATFITNESS.NET

   04/20/2005    04/20/2012    Doreen Sussman    Domain Registry of America

NYSC.COM

   12/02/1995    12/01/2014    Doreen Sussman    Domain Registry of America

NYSC.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

NYSCSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

NYSPORTCLUB.COM

   10/19/2001    10/19/2013    Francine Hancock    Domain Registry of America

PHILADELPHIASPORTS.COM

   05/14/1998    05/13/2013    Doreen Sussman    Domain Registry of America

PHILADELPHIASPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

 

44



--------------------------------------------------------------------------------

Domain    Date Created    Date Expires    Registrant    Vendor

PHILADELPHIASPORTSCLUBS.CO

   07./29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

PHILADELPHIASPORTSCLUBS.COM

   01/18/2005    01/18/2016    Doreen Sussman    Domain Registry of America

PHILADELPHIASPORTSCLUBS.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

PORTLANDSPORTSCLUB.COM

   12/31/2002    12/31/2012    Doreen Sussman    Domain Registry of America

POUNDSOFFCLUB.COM

   04/26/2006    04/26/2015    Doreen Sussman    Domain Registry of America

PSC.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

PSCSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

ROCKTHESCALES.COM

   11/22/2006    11/22/2013    Doreen Sussman    Domain Registry of America

SANFRANCISCOSPORTSCLUB.COM

   12/31/2002    12/31/2012    Doreen Sussman    Domain Registry of America

SEATTLESPORTSCLUB.COM

   12/31/2002    12/31/2012    Doreen Sussman    Domain Registry of America

SPORTCLUBNETWORK.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

SPORTSCLUBNETWORK.COM

   03/20/2002    03/20/2014    Doreen Sussman    Domain Registry of America

SPORTS-CLUB-NETWORK.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

SPORTSCLUBSFORKIDS.COM

   10/31/2000    10/31/2013    Doreen Sussman    Domain Registry of America

SPORTSCLUBSNETWORK.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

SPORTS-CLUBS-NETWORK.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

SPORTSCLUBSNETWORKS.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

SPORTS-CLUBS-NETWORKS.COM

   03/20/2002    03/20/2013    Doreen Sussman    Domain Registry of America

TORONTOSPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

TOWN-SPORTS.COM

   05/27/1998    05/26/2012    Town Sports International    Network Solutions,
LLC

TOWNSPORTSINTL.COM

   05/27/1998    05/26/2013    Doreen Sussman    Domain Registry of America

TSAG.COM

   02/20/1997    02/21/2013    Doreen Sussman    Domain Registry of America

WASHINGTONSPORTS.COM

   08/3/1996    08/2/2013    Doreen Sussman    Domain Registry of America

 

45



--------------------------------------------------------------------------------

Domain    Date Created    Date Expires    Registrant    Vendor

WASHINGTONSPORTSCLUB.COM

   03/10/2000    03/10/2013    Doreen Sussman    Domain Registry of America

WASHINGTONSPORTSCLUBS.CO

   07/29/2010    07/28/2011    Doreen Sussman    GoDaddy.com, Inc.

WASHINGTONSPORTSCLUBS.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

WASHINGTONSPORTSSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

WASHINGTONSPORTSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

WSC.MOBI

   09/26/2006    09/26/2011    Doreen Sussman    Dotster Inc.

WSCSUCKS.COM

   10/15/1998    10/14/2012    Doreen Sussman    Domain Registry of America

 

46



--------------------------------------------------------------------------------

ANNEX F

to

SECURITY AGREEMENT

SCHEDULE OF PATENTS

None.



--------------------------------------------------------------------------------

ANNEX G

to

SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS

Copyright Registrations Owned by TSI Holdings (IP), LLC

 

Title

   Reg. No.    Reg. Date

Quality management tool how to manual

   TXu001345489    March 29, 2007

Washington Sports Clubs, fitness instructor certification training handbook

   TX0004523595    April 14, 1997



--------------------------------------------------------------------------------

ANNEX H

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                           (the “Grantor”)
with principal offices at                                         , hereby
grants to Deutsche Bank AG New York Branch, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s right, title and
interest in and to the United States trademarks, trademark registrations and
trademark applications (the “Marks”) set forth on Schedule A attached hereto,
(ii) all Proceeds (as such term is defined in the Security Agreement referred to
below) and products of the Marks, (iii) the goodwill of the businesses with
which the Marks are associated and (iv) all causes of action arising prior to or
after the date hereof for infringement of any of the Marks or unfair competition
regarding the same.

THIS GRANT, dated this                  , 20    , is made to secure the
satisfactory performance and payment of all the Obligations of the Grantor, as
such term is defined in the Security Agreement among the Grantor, the other
assignors from time to time party thereto and the Grantee, dated as of
November 15, 2013 (as amended, modified, restated and/or supplemented from time
to time, the “Security Agreement”). Upon the occurrence of the Termination Date
(as defined in the Security Agreement), the Grantee shall execute, acknowledge,
and deliver to the Grantor an instrument in writing releasing the security
interest in the Marks acquired under this Grant.

Notwithstanding anything herein to the contrary, no security interest is granted
in “intent-to-use” applications for registration of a Mark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d)



--------------------------------------------------------------------------------

Annex H

Page 2

 

of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of
the Lanham Act with respect thereto, to the extent that, and during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

*        *        *



--------------------------------------------------------------------------------

Annex H

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the first
date written above.

 

[NAME OF GRANTOR], Grantor By  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent and Grantee

By  

 

  Name:   Title: By  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

  

REG. NO.

  

REG. DATE

                             



--------------------------------------------------------------------------------

ANNEX I

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                           (the “Grantor”)
with principal offices at                                         , hereby
grants to Deutsche Bank AG New York Branch, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s rights, title and
interest in and to the United States patents (the “Patents”) set forth on
Schedule A attached hereto, in each case together with (ii) all Proceeds (as
such term is defined in the Security Agreement referred to below) and products
of the Patents, and (iii) all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same.

THIS GRANT, dated this                  , 20    , is made to secure the
satisfactory performance and payment of all the Obligations of the Grantor, as
such term is defined in the Security Agreement among the Grantor, the other
assignors from time to time party thereto and the Grantee, dated as of
November 15, 2013 (as amended, modified, restated and/or supplemented from time
to time, the “Security Agreement”). Upon the occurrence of the Termination Date
(as defined in the Security Agreement), the Grantee shall execute, acknowledge,
and deliver to the Grantor an instrument in writing releasing the security
interest in the Patents acquired under this Grant.



--------------------------------------------------------------------------------

Annex I

Page 2

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

*        *        *



--------------------------------------------------------------------------------

Annex I

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the first
date written above.

 

[NAME OF GRANTOR], Grantor By  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent and Grantee

By  

 

  Name:   Title: By  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

  

PATENT NO.

  

ISSUE DATE

                             



--------------------------------------------------------------------------------

ANNEX J

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a                           (the “Grantor”), having
its chief executive office at                             ,
                    , is the owner of all right, title and interest in and to
the United States copyrights and associated United States copyright
registrations and applications for registration set forth in Schedule A attached
hereto;

WHEREAS, DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent, having its
principal offices at 60 Wall Street, New York, New York 10005 (the “Grantee”),
desires to acquire a security interest in said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of November 15, 2013, made by the Grantor, the other
assignors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), the
Grantor hereby assigns to the Grantee as collateral security, and grants to the
Grantee a continuing security interest in, the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.

Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.

This Grant, dated this             , 20    , has been granted in conjunction
with the security interest granted to the Grantee under the Security Agreement.
The rights and remedies of the Grantee with respect to the security interest
granted herein are as set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the second
date written above.

 

[NAME OF GRANTOR], Grantor By  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent and Grantee

By  

 

  Name:   Title: By  

 

  Name:   Title: